El Juez Asociado Señor Hutoi-íisoN,
emitió la opinión del tribunal.
Una escritura otorgada por el marshal de una corte de distrito expresaba que el 17 de julio de 1929 había sido seña-lado y anunciado por él como el día en que habría de efec-tuarse una venta en pública subasta autorizada por la corte de distrito; que el día que se fijó y anunció resultó ser de fiesta legal; y que la venta se llevó a efecto el 18 de julio a las tres de la tarde, que era la hora especificada en el aviso para el día 17. La escritura fue inscrita por el registrador de la propiedad con el defecto subsanable de no haberse acre-ditado que la venta anunciada para el 17 de julio fuera sus-pendida por el márshal, notificando a los postores que hubie-sen comparecido en el día y a la hora anunciados, que la venta tendría lugar al día siguiente y a la misma hora.
La recurrente asume que el presente caso debe regirse por el artículo 389 del Código Político, e invoca la máxima de ubi lex non clistinguit, neo nos distinguere debemus.
La misma cuestión fue levantada aunque no resuelta, en el caso de Meléndez v. El Registrador, 35 D.P.R. 878. El alegato de la aquí recurrente no arroja luz adicional alguna sobre la materia.
En verdad, el artículo 389 del Código Político no prohibe la comparecencia de un marshal a la hora y en el sitio especi-ficados en el avisó, y una suspensión formal sería, la mejor práctica. 35 C.-J. 35, sección 46. No estamos, por ahora, preparados para decir que el dejar de notificar a los postores *130en perspectiva que comparecen a la hora y en el sitio anun-ciados por el marshal, que la subasta se efectuará a otra hora y en otro sitio especificados, no podría en modo alguno afec-tar el título de un comprador que tuviera conocimiento de esa irregularidad.

Debe confirmarse la nota recurrida.

El Juez Asociado Señor Texidor no intervino.